Name: Commission Regulation (EEC) No 2295 of 26 July 1990 on the application of Decision No 2/90 of the EEC - Sweden Joint Committee supplementing and amending Annex III to protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  tariff policy;  Europe;  international trade
 Date Published: nan

 8 . 8 . 90 Official Journal of the European Communities No L 210/ 17 COMMISSION REGULATION (EEC) No 2295 /90 of 26 July 1990 on the application of Decision No 2 /90 of the EEC-Sweden Joint Committee supplementing and amending Annex III to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative" cooperation Whereas , by virtue of Article 28 of Protocol No 3 , the Joint Committee has adopted Decision No 2/90 supplementing and amending Protocol No 3 ; Whereas it is necessary to apply this Decision in the Community; Whereas the provisions of this Regulation are in accordance with the opinion of the Committee on Origin , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the Council Regulation (EEC) No 2842 / 89 of 18 September 1989 on the implementation of Decision No 1 / 89 of the EEC-Sweden Joint Committee amending Protocol No 3 concerning the definition of the concept of originating products and methods of administrative cooperation and establishing provisions for the implementation of the Joint Declaration annexed to Decision No 1 / 88 of the EEC-Sweden Joint Committee J 1 ), and in particular Article 2 thereof, Whereas the Agreement between the European Economic Community and the Kingdom of Sweden was signed on 22 July 1972 and entered into force on 1 January 1973 (2 ); Whereas Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation ( 3 ) (hereafter referred to as Protocol No 3 ) forms an integral part of the said Agreement; Article 1 Decision No 2 / 90 of the EEC-Sweden Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission 0 ) OJ No L 278 , 27 . 9 . 1989, p. 17 . ( 2 ) OJ No L 300 , 31 . 12 . 1972 , p . 97 . ( 3 ) OJ No L 216 , 8 . 8 . 1988 , p. 5 .